Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 5/24/2021. Claims 1, 8, and 16 are independents. Claims 5, 7, 12, 14 and 20 are amended. Claims 1-20 are currently pending.

Response To Arguments
Objection to claims 5 and 12 is withdrawn, in view of amendment.
Applicant argues, on Remark pp.9-10, that Brown does not explicitly teach the limitation of identifying a subset of a set of user records based on the secondary ID signal.
Examiner respectfully disagrees. Brown teaches identifying a subset of a set of user records based on the secondary ID signal as shown in FIG. 5 and para. 0108: the point-of-sale device [communal computing device] receives (and transmits information) identification information and transaction information, card information and mobile device information, etc. directly or indirectly to server. The server is requesting one or more of location and biometric data for further authentication. That is, the server collects location and biometric data [subset of a set of user records] based on received identification information preparing for further authenticating the user.

Examiner respectfully disagrees. Brown teaches searching the subset of the user records for a user record containing or referencing the first ID signal as shown in FIG. 5, para. 0109 and 0108: as shown above, the server at least will collect location and/or biometric data based on identification information preparing for authenticating the user.
Applicant argues, on Remark pp.12-13, that Brown does not explicitly teach the limitation of authenticating the user of the communal computing device based upon results of the search of the subset of the user records.
Examiner respectfully disagrees. Brown teaches authenticating the user of the communal computing device based upon results of the search of the subset of the user records as shown in FIG. 5, para. 0110, 0109 and 0108: location and/or biometric data sent to server for verifying against location and biometric data selected based on identification information shown above. 
Argument on Remark p. 14 regarding claims 5 and 12 has been fully considered but is not persuasive.
Examiner respectfully disagrees. Interpreting the claim language in light of the spec, in para. 0062-0065, Borzycki teaches orchestration 413 queries the electronic calendar of the individual ( e.g., at the email and calendar application 410) and determines that the individual is hosting a meeting with an electronic presentation and directs the orchestration agent to set up a meeting with that specific electronic presentation and other meeting details. … the presence of all individuals including the 
According to Remark p.15, the argument is based on claims 1, 8 and 13 as shown above, except that the subject matter in claims 6, 13 and 19 are some services are deployed on cloud-based computing environment. 
As a result, Examiner points out that Brown disclosed services be on cloud-based computing environment as evidenced in para. 0046, 0074 and 0083. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103	been unpatentable over Brown et al. (US 20170195339 A1), hereinafter Brown, in view of Borzycki et al. (US 20140109210 A1), hereinafter Borzycki.

Regarding claims 1, 8 and 16, Brown teaches computer-implemented method for authenticating a user of a communal computing device (FIG. 5), the method comprising:
obtaining a first identification (ID) signal for the user (FIG. 5 and para. 0109 mobile device may request the user to perform a biometric scan (e.g., a fingerprint, an iris scan, or the like). The biometric input or other results from the biometric scan are then sent back to the server as verifying response);
obtaining a secondary ID signal associated with the user (FIG. 5 and para. 0107 a user swipes a credit or debit card through a point-of-sale device, and subsequently, the card information is sent to a location other than the point-of-sale device (such as a central server));

searching the subset of the user records for a user record containing or referencing the first ID signal (FIG. 5 and para. 0 109 biometric input or other results from the biometric scan a.re then sent back to the server as verifying response); and
authenticating the user of the communal computing device based upon results of the search of the subset of the user records (FIG. 5 and para. 0110 the apparatus or server may then be configured to validate the transaction based on, or in some embodiments, as a function of the geographic location information and the biometric data).
Brown does not explicitly disclose obtaining a first identification (ID) signal from the communal computing device. However, in an analogous art, Borzycki teaches obtaining a first identification (ID) signal from the communal computing device (FIG. 5 and para. 0061 determines ·whether the person entering the room needs to be further authenticated as the meeting organizer or presenter (step 510) and transmits that determination to the orchestration agent 412. If so, orchestration agent 412 then instructs the meeting organizer to identify the specific information that is unique to each individual (step 515). After the sensor 417 captures any additional user-specific information, the sensor interface 408 transmits that information to the facial identification biometric interface 404 where, in step 520, the facial identification biometric interface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Brown and Borzycki because this provides automatic authentication and meeting access collaboration for a seamless presentation without wasting the time of the attendees in waiting for these obstacles to be overcome once the meeting was scheduled to start (Borzycki, para. 0002-0003).

Regarding claims 2 and 9, the combination of Brown and Borzycki teaches all of the limitations of claims 1 and 8, as described above. Brown further teaches wherein the first ID signal comprises a biometric identification signal (figure 5 and para. 0100 authentication using location sensing is enhanced with biometric sensing pardoned by the device. Further para. 0109 biometric scan may be fingerprint, iris scan, etc.).

Regarding claims 3 and 10, the combination of Brown and Borzycki teaches all of the Limitations of claims l and 8, as described above. Brown further teaches wherein the secondary ID signal comprises a biometric identification signal (FIG. 5 and para. 0100 authentication using location sensing is enhanced with biometric sensing performed by the device. Further para. 0109 biometric scan may be fingerprint, iris scan, etc.).
In addition, Borzycki also teaches wherein the secondary ID signal comprises a biometric identification signal (para. 0057 and 0062 computing system may also include a facial identification biometric interface 404 in communication with the facial 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Brown and Borzycki because this provides automatic authentication and meeting access collaboration for a seamless presentation without wasting the time of the attendees in waiting for these obstacles to be overcome once the meeting was scheduled to start (Borzycki, para. 0002-0003).

Regarding claims 4, 11 and 18, the combination of Brown and Borzycki teaches all of the limitations of claims 1, 8 and 16, as described above. Brown further teaches wherein the secondary ID signal comprises a signal received from a device associated with the user (FIG. 5 and para. 0109 mobile device request user to perform a biometric scan (e.g., fingerprint, iris scan, etc.), and sent back to the server for verifying response).

Regarding claims 5 and 12, the combination of Brown and Borzycki teaches all of the limitations of claims l and 8, as described above. Borzycki further teaches wherein the secondary ID signal comprises data identifying a plurality of users that have previously authenticated with the communal computing device (FIG. 5 and para. 0061 When the identity of the individual entering the meeting area is preliminary determined to be the meeting organized by the query of the facial identification database, the facial identification database interface 404 transmits that preliminary match to the rules engine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Brown and Borzycki because this provides automatic authentication and meeting access collaboration for a seamless presentation without wasting the time of the attendees in waiting for these obstacles to be overcome once the meeting was scheduled to start (Borzycki, para. 0002-0003).

Regarding claims 6, 13 and 19, the combination of Brown and Borzycki teaches all of the limitations of claims 1, 8 and 16, as described above. Brown further teaches wherein a bust relationship exists between the communal computing device and a cloud-based provider (FIG. 4 and para. 0086 first device and second device [communal computing device] are pre-authenticated [with the cloud server in para. 0060 and 

Regarding claims 7, 14 and 20, the combination of Brown and Borzycki teaches all of the limitations of claims 1, 8 and 16, as described above. Brown further teaches wherein a trust relationship exists between a personal device associated with the user and a cloud-based provider and wherein the secondary ID signal comprises a signal received from the personal device (FIG. 2B and para. 0086 first device and second device [communal computing device] are pre-authenticated [with the cloud server in 

Regarding claim 15, the combination of Brown and Borzycki teaches all of the limitations of claim 8, as described above. Brown further teaches wherein the second signal comprises data identifying an expected location of the user (para. 0103 a device with a biometric input and a location identification system (GPS, mobile phone network verified location (antenna), etc.) establishes communication with another nearby device in a public location (e.g. an ATM machine, etc.) to provide a collection of inputs as part of access authorization protocol (to further authenticate the user who is using that ATM machine)).

Regarding claim 17, the combination of Brown and Borzycki teaches all of the limitations of claim 16, as described above. Brown further teaches wherein the first ID signal comprises a biometric identification signal and wherein the secondary ID signal comprises a biometric identification signal (FIG. 5 and para. 0100 authentication using location sensing is enhanced with biometric sensing performed by the device. Further para. 0109 biometric scan may be fingerprint, iris scan, etc.).
In addition, Borzycki also teaches wherein the secondary ID signal comprises a biometric identification signal (para. 0057 and 0062 computing system may also include a facial identification biometric interface 404 in communication with the facial identification database 401; a speech recognition interface 405; a speaker verification biometric interface 406 in communication with the voice identification database 402).


References Listed not Used
The closest art Pitkanen et al. (WO 2016/151193 A1) teaches electronic system (106, 109A) for authenticating a user of an electronic service, said system preferably comprising at least one server apparatus, the system being configured to store (122, 112, 200), for a number of users, a plurality of personal voiceprints (204) each of which being linked with a dedicated visual, audiovisual or audio cue (202), for challenge-response authentication of the users, wherein the cues are user-selected, user-provided or user-created, pick (116, 200C, 142, 144), upon receipt of an authentication request associated with a claim of an identity (160) of an existing user of said number of users, a subset of cues (212) for which there are voiceprints of the existing user stored (112), and provide the cues for representation to the user as a challenge, receive (126, 148, 150) sound data indicative of the voice responses uttered by the user to the represented cues, said voice responses being captured utilizing both air and throat microphones, determine (114, 152, 154, 156, 158) on the basis of the sound data, the represented cues and voiceprints linked therewith and the existing user, whether the response has been uttered by the existing user of said number of users, wherein the sound data 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437